Citation Nr: 0528063	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  02-12 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date earlier than June 19, 1995, 
for the grant of service connection for diabetes mellitus 
from herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active military service from May 1967 to May 
1970.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which granted the veteran's claim 
for service connection for diabetes mellitus - from exposure 
to herbicides, and assigned a 20 percent rating retroactively 
effective from June 19, 1995.  He wants an earlier effective 
date for this grant.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, apprised of whose responsibility - 
his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of his appeal has been obtained.

2.  On June 19, 1995, the veteran filed a claim for service 
connection for diabetes mellitus; the RO denied his claim in 
December 1995 and apprised him of his procedural and 
appellate rights in January 1996, but he did not timely 
appeal.

3.  On December 18, 2000, the veteran filed a petition to 
reopen this claim.

4.  Service connection since has been granted for diabetes 
mellitus, secondary to herbicide exposure, retroactive to 
June 19, 1995, the date of receipt of the veteran's initial 
claim for service connection for this condition.




CONCLUSION OF LAW

The criteria are not met for an effective date earlier than 
June 19, 1995, for the grant of service connection for 
diabetes mellitus.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 
(West 2002); 38 C.F.R. §§ 3.102, 3.114, 3.155, 3.159, 3.400 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  

VCAA notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2004). Id. at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words." See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103, must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.
In the case at hand, the veteran was sent a VCAA letter in 
March 2001 explaining the type of evidence required to 
substantiate his claim for service connection.  The letter 
also indicated what evidence he was responsible for obtaining 
and what VA had done and would do in helping him obtain 
supporting evidence.  There was no specific mention, per se, 
of the "fourth element" discussed in Pelegrini II, but the 
letter nonetheless explained that he should identify and/or 
submit any supporting evidence.  And in Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), the Court held that 
requesting additional evidence supportive of the claim rather 
than evidence that pertains to the claim does not have the 
natural effect of producing prejudice.  The burden is on the 
claimant in such a situation to show that prejudice actually 
exists.  Furthermore, as also held in Mayfield, an error, 
whether procedural or substantive, is only prejudicial "when 
the error affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'" (quoting 
McDonough Power Equip., Inc. v. Greenwood, 464 U.S. 548, 553 
(1984).  The content of the VCAA notice therefore 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence) and of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice).

Note also that the VCAA notice in March 2001 preceded the 
RO's initial adjudication of the claim in December 2001.  So 
this complied with the Pelegrini II requirement that VCAA 
notice precede the initial RO adjudication.  And although the 
RO provided the VCAA notice in the context of the veteran 
establishing his entitlement to service connection for 
diabetes mellitus, this benefit since has been granted.  His 
current appeal concerns a "downstream" issue, whether he 
also is entitled to an earlier effective date.  See 
VAOPGCPREC 8-2003 (Dec. 22, 2003) (where VA receives a notice 
of disagreement (NOD) that raises a new issue in response to 
notice of its decision on a claim for which VA has already 
given the section 5103(a) notice, 38 U.S.C.A. § 5103(a) does 
not require VA to provide notice of the information and 
evidence necessary to substantiate the newly raised issue).  
So additional VCAA notice concerning this additional issue is 
not required.  Consequently, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could [provide] to the appellant regarding what 
further evidence he should submit to substantiate his 
claim."  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).

The statutory and regulatory guidelines for determining the 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 
(2004).  Except as otherwise provided, the effective date of 
an evaluation and an award of compensation based on an 
original claim, a claim reopened after a final disallowance, 
or a claim for increase will be the date the claim was 
received or the date entitlement arose, whichever is later.  
See 38 C.F.R. § 3.400.  

The applicable statutory and regulatory provisions require 
that VA look to all communications from the veteran that may 
be interpreted as applications or claims, both formal and 
informal, for benefits.  VA is required to identify and act 
on informal claims for benefits.  See 38 U.S.C.A. § 5102; 
38 C.F.R. § 3.1(p), 3.155(a).  See also Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992).  An informal 
claim must identify the benefit sought.  See 38 C.F.R. 
§ 3.155(a).

In order for benefits to be paid under the laws administered 
by the VA, a specific claim in the form prescribed by the 
Secretary must be filed.  See 38 U.S.C.A. § 5101; 38 C.F.R. 
§ 3.151(a).  All claims for benefits filed with the VA, 
formal or informal, must be in writing.  See Rodriguez v. 
West, 189 F.3d 1351 (Fed. Cir. 1999).

In this particular case at hand, records show the veteran 
first filed a claim for service connection for diabetes 
mellitus on June 19, 1995.  A December 1995 RO rating 
decision denied his claim.  The RO apprised him of his 
procedural and appellate rights in January 1996.

The veteran did not timely appeal that December 1995 RO 
decision.  Consequently, it became final and binding on him 
based on the evidence then of record.  See 38 U.S.C.A. 
§ 7105(a), (b)(1) (within one year from the date of mailing 
the notice of the RO's decision, a notice of disagreement 
(NOD) must be filed in order to initiate an appeal of any 
issue adjudicated by the RO).  See, too, 38 U.S.C.A. 
§ 7105(c) (if an NOD is not filed within one year of notice 
of the decision, the RO's determination becomes final and 
binding on the veteran based on the evidence then of record).

On December 18, 2000, the RO received a Statement in Support 
of Claim 
(VA Form 21-4138), wherein the veteran indicated he wanted to 
reopen his claim for service connection for diabetes 
mellitus.  

And in December 2001, after developing the veteran's claim, 
the RO issued a decision granting service connection for 
diabetes mellitus retroactively effective from June 19, 1995, 
the date of receipt of his initial claim for service 
connection for this condition.  Notice of this decision and 
his procedural and appellate rights was sent to him in 
January 2002.  In August 2002, he disagreed with the 
effective date assigned to the grant of service connection.  
The RO issued a statement of the case, and he perfected his 
appeal to the Board by filing a timely substantive appeal 
(VA Form 9) in August 2002.  

The Board notes that a Federal District Court held in Nehmer 
v. United States Veterans Admin., 32 F. Supp. 2d. 1175 (N.D. 
Cal 1999) (Nehmer II), that, in its 1989 decision voiding all 
denials "made under" the former section 3.311a(d), 
the court intended to void all decisions denying service 
connection for a condition that would qualify for presumptive 
service connection under the regulations subsequently issued 
under the Agent Orange Act of 1991.  However, the holding in 
that case has now been incorporated in regulatory form at 
38 C.F.R. § 3.816 (2004), Awards under the Nehmer Court 
Orders for disability or death caused by a condition 
presumptively associated with herbicide exposure, which 
provides, in pertinent part, as follows:  

(a) Purpose.  This section states effective-date 
rules required by orders of a United States district 
court in the class-action case of Nehmer v. United 
States Department of Veterans Affairs, No. CV-86-
6160 TEH (N.D. Cal.). 

(b) Definitions.  For purposes of this section-

(1) Nehmer class member means: 
(i) A Vietnam veteran who has a covered herbicide 
disease; 

(2) Covered herbicide disease means a disease for 
which the Secretary of Veterans Affairs has 
established a presumption of service connection 
before October 1, 2002 pursuant to the Agent Orange 
Act of 1991, Public Law 102-4, other than chloracne.  
Those diseases are: 
(i) Type 2 Diabetes (Also known as type II diabetes 
mellitus or adult-onset diabetes). 

(c) Effective date of disability compensation.  If a 
Nehmer class member is entitled to disability 
compensation for a covered herbicide disease, the 
effective date of the award will be as follows: 

(1) If VA denied compensation for the same covered 
herbicide disease in a decision issued between 
September 25, 1985 and May 3, 1989, the effective 
date of the award will be the later of the date VA 
received the claim on which the prior denial was 
based or the date the disability arose, except as 
otherwise provided in paragraph (c)(3) of this 
section.  A prior decision will be construed as 
having denied compensation for the same disease if 
the prior decision denied compensation for a disease 
that reasonably may be construed as the same covered 
herbicide disease for which compensation has been 
awarded.  Minor differences in the terminology used 
in the prior decision will not preclude a finding, 
based on the record at the time of the prior 
decision, that the prior decision denied 
compensation for the same covered herbicide disease. 

(2) If the class member's claim for disability 
compensation for the covered herbicide disease was 
either pending before VA on May 3, 1989, or was 
received by VA between that date and the effective 
date of the statute or regulation establishing a 
presumption of service connection for the covered 
disease, the effective date of the award will be the 
later of the date such claim was received by VA or 
the date the disability arose, except as otherwise 
provided in paragraph (c)(3) of this section.  A 
claim will be considered a claim for compensation 
for a particular covered herbicide disease if: 

(i) The claimant's application and other supporting 
statements and submissions may reasonably be viewed, 
under the standards ordinarily governing 
compensation claims, as indicating an intent to 
apply for compensation for the covered herbicide 
disability; or 
(ii) VA issued a decision on the claim, between May 
3, 1989 and the effective date of the statute or 
regulation establishing a presumption of service 
connection for the covered disease, in which VA 
denied compensation for a disease that reasonably 
may be construed as the same covered herbicide 
disease for which compensation has been awarded. 

(3) If the class member's claim referred to in 
paragraph (c)(1) or (c)(2) of this section was 
received within one year from the date of the class 
member's separation from service, the effective date 
of the award shall be the day following the date of 
the class member's separation from active service. 

(4) If the requirements of paragraph (c)(1) or 
(c)(2) of this section are not met, the effective 
date of the award shall be determined in accordance 
with §§  3.114 and 3.400.  

(e) Effect of other provisions affecting retroactive 
entitlement-- (1) General.  If the requirements 
specified in paragraphs (c)(1) or (c)(2) ... of this 
section are satisfied, the effective date shall be 
assigned as specified in those paragraphs, without 
regard to the provisions in 38 U.S.C. 5110(g) or § 
3.114 prohibiting payment for periods prior to the 
effective date of the statute or regulation 
establishing a presumption of service connection for 
a covered herbicide disease.  



(g) Awards covered by this section.  This section 
applies only to awards of disability compensation or 
DIC for disability or death caused by a disease 
listed in paragraph (b)(2) of this section. 

38 C.F.R. § 3.816 (2004).  

The veteran is a "Nehmer class member" within the meaning 
of 38 C.F.R. § 3.816(b)(1) and has a "Covered herbicide 
disease" within the meaning of 38 C.F.R. § 3.816(b)(2), 
i.e., diabetes mellitus.  The effective date for the 
regulation that added diabetes mellitus as a disease 
presumptively due to in-service exposure to herbicides is May 
8, 2001.  See Liesegang v. Secretary of Veterans Affairs, 
312 F.3d 1368 (Fed.Cir. 2002).  

Here, the current June 19, 1995, effective date has been set 
in accordance with the provisions of 38 C.F.R. § 3.816(c)(2).  
Specifically, if a VA claim was pending on May 3, 1989, or, 
as in this case, was received between that date (in this case 
it was received on June 19, 1995) and the May 8, 2001, 
effective date of the regulation making diabetes mellitus a 
disease presumptively due to in-service herbicide exposure, 
the effective date is the latter of the date the claim was 
received (i.e., June 19, 1995) or the date the disability 
arose (allegedly in 1977), unless, under 38 C.F.R. 
§ 3.816(c)(3), the claim was received within one year after 
separation from service.  

In this regard, the veteran's statements indicated that he 
was first diagnosed with diabetes mellitus in 1977, and a 
history of diabetes mellitus since 1978 was confirmed by the 
medical evidence.  So there could not have been any claim for 
service connection within one year of his discharge from 
service in May 1970.  Moreover, even assuming, without 
conceding, that diabetes first arose in 1977, under 38 C.F.R. 
§ 3.816(c)(2), the proper effective date is not the date the 
disability arose but the later of either when it arose or 
when the claim was filed - which, here, was on June 19, 
1995.



The veteran's claims file is unremarkable for indications of 
an intent to file a claim for service connection for diabetes 
mellitus prior to his June 1995 claim.  And despite his 
assertions that his treating physician was supposed to file a 
claim on his behalf in 1986, his VA outpatient treatment 
records, on file at the time of the RO's December 1995 rating 
decision, do not indicate an intent to claim 
service connection for diabetes mellitus.  Thus, there is no 
evidence of an earlier, informal claim under 38 C.F.R. 
§§ 3.155 and 3.157.  In short, there simply is no objective 
evidence of record substantiating this long-after-the-fact 
allegation.  See Crawford v. Brown, 5 Vet. App. 33, 35-36 
(1993) (merely requesting, or claiming, and receiving VA 
treatment is not the same as requesting compensation 
benefits).  

In sum, the facts do not provide a basis for an effective 
date prior to June 19, 1995.  There is simply no indication 
the veteran specifically acted to file a claim for service 
connection for diabetes mellitus until June 19, 1995.  And, 
as previously discussed, while the Board recognizes his 
statements that his diabetes mellitus existed since 1977, 
there is no provision for payment of benefits from an earlier 
date based on a disorder's existence from a date previous to 
the receipt of the claim.  See 38 C.F.R. § 3.400(b)(2).

For these reasons, the Board finds that the preponderance of 
the evidence is against the veteran's claim for an earlier 
effective date for service connection of his diabetes 
mellitus.  Therefore, his claim must be denied because the 
benefit-of-the-doubt rule is inapplicable.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for an effective date earlier than June 19, 1995, 
for the grant of service connection for diabetes mellitus is 
denied.


	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


